IN THE SUPREME COURT OF THE STATE OF DELAWARE

    MICHAEL T. WASHINGTON,                    §
                                              §
          Defendant Below,                    §   No. 197, 2022
          Appellant,                          §
                                              §   Court Below—Superior Court
          v.                                  §   of the State of Delaware
                                              §
    STATE OF DELAWARE,                        §   Cr. ID No. 0909018475 (N)
                                              §
          Appellee.                           §


                                     Submitted: July 22, 2022
                                     Decided:   September 6, 2022

Before SEITZ, Chief Justice; VAUGHN and TRAYNOR, Justices.

                                           ORDER

         After consideration of the appellant’s opening brief, the appellee’s motion to

affirm, and the record on appeal, we conclude that the judgment below should be

affirmed on the basis of the Superior Court’s May 24, 2022 order.1 The Superior

Court did not err in treating the appellant’s motion to set aside judgment under

Superior Court Civil Rules 55(c) and 60(b) as his third motion for postconviction

relief under Superior Court Criminal Rule 61 and summarily dismissing that motion.

The appellant did not plead with particularity new evidence of actual innocence or




1
    State v. Washington, 2022 WL 1656008 (Del. Super. Ct. May 24, 2022).
that a new, retroactive rule of constitutional law rendered his convictions invalid.2

Nor did he assert any claim that the Superior Court lacked jurisdiction. 3

          NOW, THEREFORE, IT IS ORDERED that motion to affirm is GRANTED

and the judgment of the Superior Court is AFFIRMED.

                                         BY THE COURT:

                                         /s/ Gary F. Traynor
                                               Justice




2
    Del. Super. Ct. Crim. R. 61(d)(2).
3
    Del. Super. Ct. Crim. R. 61(i)(5).
                                           2